 



EXHIBIT 10.1
2006 R. G. BARRY
MANAGEMENT BONUS PLAN
OBJECTIVES

•   Consistently achieve company and individual objectives.

•   Enhance ability to attract, recruit, and retain a top-notch professional
management team.

•   Provide motivation through “win-sharing”.

PLAN SPECIFICATIONS

1.   Participation Levels

    Selected exempt associates participate in the plan. The levels listed below
are based on a position’s impact on profits.

           
 
  Level   Position Level
 
  A   CEO, President/COO
 
  B   Corporate Executives
 
  C   Senior Executives
 
  D   Department Heads/Key Contributors

     The base salary as of the beginning of the plan year (January 1st) is used
for the purposes of calculating bonus payments.

2.   Bonus Award Opportunity       Threshold, target and maximum bonus award
levels as a percentage of base salary are established by level. Target award
opportunities correspond to market competitive bonus opportunities.

                           
 
  Level   Threshold   Target   Maximum
 
  A     25 %   Determined     100 %
 
  B*     12.5 %   annually by     50 %
 
  C     10 %   Board of     40 %
 
  D     6.25 %   Directors     25 %

*   CFO bonus level is level B plus 5%.

3.   Performance Measurement       Award payouts will be determined based on the
following determinants of performance.





--------------------------------------------------------------------------------



 



•   Company Objectives Performance

•   Individual Objectives Performance

     Poor individual performance (individual rating that “does not meet minimum
expectations”) will eliminate all payouts to that individual regardless of
Associate level.
     Corporate Financial Objectives Performance below the threshold level will
eliminate payout for all plan participants.

4.   Performance Weighting by Group

                       
 
  Levels   Company
Objectives
Results   Individual
Objective
Results
 
  A     100 %     N/A  
 
  B     75 %     25 %
 
  C/D     50 %     50 %

5.   Determining Goal Attainment

•   Corporate Objectives are established annually. Objectives will be a
combination of financial and strategic initiatives. Measures are set by senior
management. Measures are approved, and degree of attainment is approved by the
Compensation Committee.

•   Individual/Department Objectives are established annually by participants,
and degree of attainment is reviewed by Corporate Executive and approved by
President/CEO, or by the Compensation Committee in the case of the President/CEO
and his direct reports.

6.   Criteria for Participation

•   Associates must be actively employed by R.G. Barry at the close of the plan
year (12/31).

•   New hires employed before June 30th will participate on a pro-rated basis.
Persons hired after this date will participate in the following year. Exceptions
may be made by the President/CEO. For Associates hired after June 30th,
participation levels and eligibility must be included in any offer of employment
letter, along with a start date of employment. The start date of employment is
the entry date of the new Associate into the Management Bonus Plan.

•   Regarding pro-ration: Associates hired or promoted into a Management Bonus
Plan eligible position from the first to the fifteenth of the month shall be
considered to be hired or promoted as of the first of the month. Associates
hired or promoted from the sixteenth

 



--------------------------------------------------------------------------------



 



    to the end of the month shall be considered to be hired or promoted as of
the first of the following month.

•   Review and approval of Management Bonus Plan levels will be the
responsibility of the President/CEO.

•   Communication of Management Bonus Plan levels and the Plan to individual
participants will be the responsibility of each Corporate Executive.

•   Associates who are on Short Term Disability or a Leave of Absence on 12/31
of the plan year (not actively at work) will receive a pro-rated Management
Bonus Plan payment upon their return to active full time work. Associates who do
not return to active full time work will not receive a Management Bonus Plan
payment without approval of the Compensation Committee.

•   In the event of a newly hired, promoted or transferred Associate, the
Corporate Executive must complete a Participation Worksheet, sign it and have it
approved by the President/CEO in order to finalize participation.

•   Associates who are promoted from one position to another may be eligible to
have their Management Bonus opportunity increased. A Participation Worksheet
must be completed to effect a change in categories. For purposes of calculating
the payout, the higher percentage will be given to the Associate for the entire
plan year.

•   Associates who are employed by R.G. Barry at the close of the plan year
under the terms of the severance agreement will not be eligible to receive a
payout unless expressly stated in the terms of the agreement, and approved by
the President/CEO.

•   Associates who separate from R. G. Barry during a plan year for reasons of
death or Long Term Disability will not be eligible to receive a Management Bonus
Plan payment, unless approved by the Compensation Committee.

 